Case 19-50010-5-mcr   Doc 35    Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                               Document     Page 1 of 22
Case 19-50010-5-mcr   Doc 35    Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                               Document     Page 2 of 22
Case 19-50010-5-mcr   Doc 35    Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                               Document     Page 3 of 22
Case 19-50010-5-mcr   Doc 35    Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                               Document     Page 4 of 22
Case 19-50010-5-mcr   Doc 35    Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                               Document     Page 5 of 22
Case 19-50010-5-mcr   Doc 35    Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                               Document     Page 6 of 22
Case 19-50010-5-mcr   Doc 35    Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                               Document     Page 7 of 22
Case 19-50010-5-mcr   Doc 35    Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                               Document     Page 8 of 22
Case 19-50010-5-mcr   Doc 35    Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                               Document     Page 9 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 10 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 11 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 12 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 13 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 14 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 15 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 16 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 17 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 18 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 19 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 20 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 21 of 22
Case 19-50010-5-mcr   Doc 35 Filed 09/11/20 Entered 09/11/20 13:42:19   Desc Main
                            Document    Page 22 of 22
